DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 and 9 through 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the light shielding board is detachable” in line 12.
Claim 13 recites “the light shielding board is detachable” in line 13.
The claims omit sufficient structural detail to determine what the light shielding board is detachable from.  The other elements recited in the claim are a light source and a substrate, and the claims did not establish that the light shielding board was attached to either structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 through 5 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maeno (US 2008/0076041).
  Regarding claim 1.
  Maeno teaches a method for manufacturing a display panel, comprising: providing a substrate (500), coated with a component forming material (510), and divided into a plurality of component forming areas; arranging a light shielding board (fig 7a) between the substrate (500) and a light source, wherein the light shielding board comprises a plurality of light transmission areas, positions of the plurality of light transmission areas respectively correspond to the plurality of component forming areas, and the plurality of light transmission areas has a same light transmittance, different light transmittances, or partially same light transmittances (fig 7b); and exposing and developing the substrate, wherein light from the light source is irradiated onto the substrate through the light shielding board (fig 7b) (paragraph 75-80). Wherein the light shielding board has a light shielding graphic layer (30) for controlling the light transmittance (fig 1b) (paragraph 28-32): the light shielding board is detachable or the light shielding graphic layer is replaceable (fig 2a,3b), the light shielding board 
 Regarding claim 2.
Maeno teaches each of the light transmission areas comprises a transparent area, a light shielding area, and a semi-transparent area (fig 7a,b) (paragraph 75-80).
 Regarding claim 3.
Maeno teaches a light transmittance of the semi-transparent area is between a light transmittance of the transparent area and a light transmittance of the light shielding area (fig 7a,b) (paragraph 75-80).
Regarding claim 4. 
 Maeno teaches a light transmittance of the light shielding board is adjusted according to a mixing and distribution density of a low reflective material, so that the light transmittance of the semi-transparent area is lower than the light transmittance of the transparent area, and is higher than the light transmittance of the light shielding area (fig 7a) (paragraph 75-80).
Regarding claim 5.
Maeno teaches a material of the low reflective material is selected from a group consisting of a chromium metal and compounds thereof (paragraph 28).
 Regarding claim 11.
Maeno teaches the substrate (500) is an array substrate (paragraph 76)  
  Claim(s) 1, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rohner (US 6097361).
Regarding claim 1.
Rohner teaches for manufacturing a display panel, comprising: providing a substrate (32) (fig 1) (column 6 lines 60-65), coated with a component forming material, and divided into a plurality of component forming areas (fig 7-10) (column 11 lines 40-65); arranging a light shielding board (14) between the substrate (32) and a light source (16) (fig 1), wherein the light shielding board comprises a plurality of light transmission areas (40) (fig 5b), positions of the plurality of light transmission areas respectively correspond to the plurality of component forming areas (80,82,84) (fig 7-10), and the plurality of light transmission areas has a same light transmittance, or different light transmittances; and exposing and developing the substrate (column 2 lines 20-45) (fig 1), wherein light from the light source is irradiated onto the substrate (32) through the light shielding boards (14) wherein the light shielding board has a light shielding graphic layer (50) for controlling the light transmittance: the light shielding board is detachable or the light shielding graphic layer (fig 1)is replaceable, the light shielding board comprises at least two different areas (fig 5b), and each of the areas comprises a light shielding graphic layer with a different light transmittance (fig 7,8) (column 11 lines40-65).
Regarding claim 7.
Rohner teaches the light shielding board is a liquid crystal laminated board (fig 3-4b) (column 3 lines 40-60).
 Regarding claim 9.
Rohner teaches the substrate comprises a plurality of divided areas (fig 7).
 Regarding claim 10.
Rohner teaches each of the divided areas comprises more than one of the component forming areas (fig 7,8) (column 11 lines 40-65).
Regarding claim 11.
Rohner teaches the substrate is an array substrate (fig 8) (column 4 lines 10-20)  
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeno (US 2008/0076041) as applied to claim 2 and further in view of Progler (US 2003/0138706).
Regardng claim 6
Maeno teaches elements of the claimed invention above.
Maeno does not teach the transmittance rate.
Progler teaches a gray scale mask comprising semitransparent areas having between 30 and 70 percent transmittance (paragraph 4).
It would have been obvious to one of ordinary skill in the art for the gray scale mask to comprise portions have between 30 percent and 50 percent transmittance in 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeno (US 2008/0076041) as applied to claim 1 and further in view of Chen (US 2013/0265521).
Regarding claim 12
 Maeno teaches elements of the claimed invention above.
Maeno does not teach the substrate comprises a color filter layer substrate.
Chen teaches patterning a color filter layer substrate (fig 7) (paragraph 58-70).
It would have been obvious to one of ordinary skill in the art to incorporate Maeno into Chen in order for the feature grayscale patterning to enable the formation of dense features in the formation of the structure thereby increasing the component count and functionality of the product and by improving the resolution achieved
 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohner (US 6097361) in view of Chen (US 2013/0265521).
Regarding claim 13.
Rohner teaches a method for manufacturing a display panel, comprising: providing a substrate (32), coated with a component forming material, and divided into a plurality of component forming areas (fig 7-10) (column 11 lines 40-65); arranging a light shielding board (14) between the substrate (32) and a light source (16) (fig 1), wherein the light shielding board (14) comprises a plurality of light transmission areas (40), positions of the plurality of light transmission areas correspond to the plurality of component forming areas (80,82,84) (fig 7-10) respectively, and the plurality 
 Rohner does not teach cutting the substrate into display panels
Chen teach cutting the substrate to obtain a plurality of display panels (fig 7) (paragraph 58-70).
 It would have been obvious to one of ordinary skill in the art to incorporate Bornstein into Chen in order for the feature configurable patterning to enable the mask used in the process to be reconfigured thereby allowing one mask to be used to form different patterns to save on capital investment, time and effort.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. 
The applicant argues that Maeno does not teach that the light shielding board comprises a light shielding graphic layer with two different areas having two different light transmittances.
 However, as the applicant noted Maeno teaches a plurality of mask cells, each mask cell transmitting light with a particular intensity.  As the applicant can see in figures 2a, 2b, 3a, 3b, and 7a: the mask comprises at least two different areas, and as can be seen in figures 2c, 3c, and 7b: the cells transmit light with different intensities in different areas.  Although the method by which the separate areas of Maeno transmit light at different intensities may differ from the method the applicant teaches in the specification, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that Maeno does not teach the shielding board is detachable.
The applicant will note that Maeno does not teach that the shielding layer is attached to the substrate, therefore the shielding board must be considered detachable therefrom.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817